               Case 2:21-cv-01124-MJP Document 11 Filed 09/09/21 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7
                                 UNITED STATES DISTRICT COURT
 8
                                WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 9

10          ARMAND CALHOUN,                                 CASE NO. C21-1124 MJP

11                                  Plaintiff,              ORDER DENYING MOTION FOR
                                                            RECONSIDERATION
12                  v.

13          ENTERPRISE RENT-A-CAR, et al.,

14                                  Defendants.

15

16          This matter comes before the Court on Plaintiff’s Motion for Reconsideration of the

17   Court’s Order of Dismissal. (Dkt. No. 8.) Having reviewed the Motion and the supporting

18   materials, the Court DENIES the Motion.

19          Motions for reconsideration are disfavored. See Local Rule 7(h)(1). “The court will

20   ordinarily deny such motions in the absence of a showing of manifest error in the prior ruling or

21   a showing of new facts or legal authority which could not have been brought to its attention

22   earlier with reasonable diligence.” Id.

23

24


     ORDER DENYING MOTION FOR RECONSIDERATION - 1
               Case 2:21-cv-01124-MJP Document 11 Filed 09/09/21 Page 2 of 2




 1          Plaintiff asks the Court to reconsider its Order of Dismissal. In that Order, the Court

 2   found that Plaintiff had failed to set forth a valid basis for subject matter jurisdiction and that the

 3   complaint failed to comply with Rule 8(a). (Dkt. No. 5.) The Court dismissed the case without

 4   prejudice pursuant to 28 U.S.C. § 1915(e)(2)(B). Plaintiff now asks the Court to reconsider its

 5   decision. But Plaintiff’s Motion for Reconsideration does not identify any manifest error or new

 6   facts or law that could not have been brought to the Court’s attention earlier. See Local Rule

 7   7(h)(1). Plaintiff continues not to identify any plausible factual allegations sufficient to show that

 8   the Court has subject matter jurisdiction over the dispute. The amount in controversy remains

 9   below $75,000 and Plaintiff identifies no other bases for the Court’s subject matter jurisdiction.

10   In addition, construing the Motion liberally in Plaintiff’s favor, the Court again finds insufficient

11   plausible allegations to satisfy Rule 8(a). The Court therefore DENIES the Motion.

12          The clerk is ordered to provide copies of this order to Plaintiff and all counsel.

13          Dated September 9, 2021.

14                                                          A
                                                            Marsha J. Pechman
15
                                                            United States Senior District Judge
16

17

18

19

20

21

22

23

24


     ORDER DENYING MOTION FOR RECONSIDERATION - 2
